      Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 1 of 11 PageID #:92




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 MICHELLE LECHUGA, individually,
 and on behalf of all others similarly
 situated,                                                Case No.19-cv-06449

      Plaintiff,

 v.                                                       Honorable Ronald A. Guzman

 VERDE ENERGY USA ILLINOIS, LLC

      Defendant.


                        FIRST AMENDED CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, MICHELLE LECHUGA, individually, and on behalf of all

others similarly situated, through her undersigned counsel, complaining of Defendant, VERDE

ENERGY USA ILLINOIS, LLC as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking damages as well as injunctive relief for

Defendant’s violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq.

(“TCPA”).

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331.

        3.         Venue in this district is proper under 28 U.S.C. §1391(b)(2).

                                               PARTIES

        4.         MICHELLE LECHUGA (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in this District.


                                                      1
     Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 2 of 11 PageID #:93




        5.     Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

        6.     VERDE ENERGY USA ILLINOIS, LLC (“Defendant”) is an independent retail

energy services company that operates in the State of Illinois. Defendant distributes natural gas

and electricity to residential, commercial, and industrial customers in Illinois.

        7.     Defendant maintains its principal place of business in Houston, Texas.

        8.     Defendant does business in the State of Illinois and is registered with the Illinois

Secretary of State.

        9.     Defendant is a “person” as defined by 47 U.S.C. §153(39).

                                  GENERAL ALLEGATIONS

        10.    Defendant develops marketing campaigns using a combination of sales channels,

with an emphasis on door-to-door marketing and outbound telemarketing.

        11.    Defendant utilizes third party vendors to market its services.

        12.    Defendant’s vendors are essential to its telemarketing and door-to-door sales

activities.

        13.    Defendant’s ability to increase revenues depends significantly on its access to high-

quality vendors.

        14.    Defendant is subject to liability under the TCPA for actions of its third party

vendors who engage in outbound telemarketing efforts on Defendant’s behalf.

        15.    Defendant’s vendors identify themselves and hold themselves out as

representatives of “Verde Energy.”

        16.    Upon information and belief, Defendant’s outbound telemarketing efforts include

the use of automatic telephone dialing systems (“ATDS”) to solicit Illinois consumers.



                                                  2
     Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 3 of 11 PageID #:94




        17.    The Federal Trade Commission (“FTC”) has held that a basic function of an ATDS

is the ability to dial thousands of numbers in a short time period.

        18.    Upon information and belief, Defendant uses technology that has the capacity to

produce telephone numbers using a random or sequential number generator in order to contact as

many consumers as possible to market its services to.

        19.    An ATDS allows Defendant’s telemarketing agents to only communicate with

consumers who answer their phone.

        20.    Consequently, Defendant shifts the burden of wasted time to consumers through its

unsolicited calls and messages.

                                  FACTUAL ALLEGATIONS

        21.    At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 2896.

        22.    At all times relevant, Plaintiff’s number ending in 2896 was assigned to a cellular

telephone service as specified in 47 U.S.C. §227(b)(1)(A)(iii).

        23.    At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.

        24.    On or before August 20, 2019, Plaintiff started to receive unsolicited telephone calls

from Defendant.

        25.    These calls were made in an attempt to market Defendant’s electric services to

Plaintiff.

        26.    On August 20, 2019, Plaintiff answered Defendant’s solicitation call.

        27.    Upon answering, Plaintiff experienced a distinctive noticeable pause prior to being

connected to a representative of Defendant.

                                                  3
     Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 4 of 11 PageID #:95




        28.     Defendant’s representative advised Plaintiff that she is eligible for savings because

Plaintiff has made all of her electricity service payments on time.

        29.     Uncertain who the Defendant was calling on behalf of, Plaintiff inquired whether

Defendant was calling on behalf of ComEd, Plaintiff’s current electricity service provider.

        30.     Defendant’s representative evaded Plaintiff’s question and responded “we are your

current authorized state license supplier.”

        31.     Plaintiff again asked if Defendant was calling on behalf of ComEd, to which

Defendant’s representative responded “we are from the Customer Choice Program,” falsely

implying that he was calling on behalf of ComEd.

        32.     When pressed further, Defendant’s representative falsely represented “we are with

the Customer Choice Program of energy, ComEd.”

        33.     Suspecting that Defendant was not from ComEd, Plaintiff pressed Defendant’s

representative further.

        34.     After being pressed repeatedly on the identity of the caller, Defendant’s

representative finally disclosed that he was calling on behalf of “Verde Energy.”

        35.     Realizing that Defendant attempted to obfuscate its real identity and that this was

an unsolicited telemarketing call, Plaintiff requested that Defendant stop calling her and to put her

on the “Do Not Call List.”

        36.     Despite Plaintiff’s request that Defendant stop calling, Defendant continued to

place calls to Plaintiff’s cellular telephone.

        37.     Defendant used caller ID spoofing to make it appear that Defendant’s phone calls

were placed from local numbers, including but not limited to: (773) 287-5793.



                                                  4
    Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 5 of 11 PageID #:96




       38.     At no time did Defendant obtain consent from Plaintiff to receive robocalls or pre-

recorded messages to her cellular telephone number ending in 2896.

       39.     Defendant’s unsolicited telemarketing phone calls have caused Plaintiff actual

harm, including but not limited to, aggravation that accompanies unsolicited telemarketing phone

calls, anxiety, emotional distress, increased risk of personal injury resulting from the distraction

caused by the phone calls, wear and tear to Plaintiff’s cellular phone, intrusion upon and

occupation of Plaintiff’s cellular telephone, temporary loss of use of Plaintiff’s cellular phone,

invasion of privacy, loss of battery charge, loss of concentration, mental anguish, nuisance, the

per-kilowatt electricity costs required to recharge Plaintiff’s cellular telephone as a result of

increased usage of Plaintiff’s telephone services, and wasting Plaintiff’s time.

                                    CLASS ALLEGATIONS

       40.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       41.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

       All persons residing in the State of Illinois: (a) to whom Defendant and/or a third
       party acting on Defendant’s behalf, made one or more non-emergency phone
       call(s); (b) promoting Defendant’s products or services; (c) to their cellular
       telephone number; (d) using an automatic telephone dialing system (excluding calls
       using an artificial or prerecorded voice); and (e) at any time in the period that begins
       four years before the date of the filing of the original complaint through the date of
       class certification.

       42.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

their parents have a controlling interest and their current or former employees, officers and

                                                  5
     Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 6 of 11 PageID #:97




directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for

exclusion from the Putative Class; (5) the legal representatives, successors or assigns of any such

executed persons; and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released.

        A.      Numerosity

        43.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        44.     Upon information and belief, Defendant made unsolicited phone calls to thousands

of Illinois consumers who fall into the definition of the Putative Class.

        45.     Members of the Putative Class can be objectively identified from records of

Defendant and any affiliated marketers/vendors to be gained in discovery.

        B.      Commonality and Predominance

        46.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class. Common questions for the Putative Class include, but are not

necessarily limited to the following:

                A.      Whether Defendant used an “automatic telephone dialing system” as

                        defined by the TCPA and applicable FCC regulations and orders.

                B.      Whether Defendant had prior express consent to contact Plaintiff and the

                        members of the Putative Class when it placed, or caused to be placed phone

                        calls to their cellular phones using an automatic telephone dialing system.




                                                    6
     Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 7 of 11 PageID #:98




               C.      Damages, including whether Defendant’s violations were performed

                       willfully or knowingly such that Plaintiff and the members of the Putative

                       Class are entitled to treble damages.

         C.    Typicality

         47.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.    Superiority and Manageability

         48.   This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         49.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         50.   By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         51.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation

         52.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         53.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         54.   Plaintiff has retained competent and experienced counsel in consumer class action

litigation.



                                                  7
        Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 8 of 11 PageID #:99




                                         CLAIMS FOR RELIEF

                                                COUNT I:
                             Violations of 47 U.S.C. § 227 et seq. (TCPA)
                       (On behalf of Plaintiff and Members of the Putative Class)

           55.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

           56.      Among other things, the TCPA prohibits certain calls to wireless and residential

numbers unless the caller has the prior express consent of the called party.                47 U.S.C.

§227(b)(1)(A).

           57.      Under the TCPA consent rules, some types of calls require prior express written

consent, while other types of calls do not require that the consent be in writing.

           58.      “Prior express written consent” is required for (a) all telemarketing/promotional

calls/texts made using an ATDS placed to wireless numbers, and (b) all artificial or prerecorded

telemarketing/promotional voice calls to wireless and residential numbers. 1

           59.      The TCPA consent rules define “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages using an

ATDS or an artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.”

           60.      Defendant and/or a party acting on Defendant’s behalf placed or caused to be placed

non-emergency calls without the prior express consent of Plaintiff to Plaintiff’s cellular telephone




1
    47 C.F.R. §§64.1200(a)(2), (a)(3).

                                                     8
    Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 9 of 11 PageID #:100




number ending in 2896 utilizing an ATDS without Plaintiff’s prior express written consent in

violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       61.     Upon information and belief, based on the noticeable pause Plaintiff experienced

after answering Defendant’s phone call, Defendant employed an ATDS to place calls to Plaintiff’s

cellular telephone.

       62.     Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the conspicuous delay before being

connected to a live representative.

       63.     Upon information and belief, the system employed by Defendant to place the calls

to Plaintiff’s cellular phone produced Plaintiff’s telephone number using a random or sequential

number generator as Plaintiff never provided her phone number to Defendant.

       64.     Upon information and belief, the system employed by Defendant to place phone

calls to Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to

be called, using a random or sequential number generator; and (B) to dial such numbers.

       65.     Upon information and belief, Defendant has no database to maintain and update

consumers’ contact preferences and consent to call them.

       66.     Defendant has publicly acknowledged potential TCPA liability stemming from the

actions of third party vendors; yet Defendant continues to employ these third party vendors to

engage in outbound telemarketing efforts on its behalf to increase revenues at consumers’ expense.

       67.     As a result of Defendant’s violations of the TCPA, Plaintiff and the members of the

Putative Class are entitled to receive $500.00 in damages for each such violation.




                                                9
   Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 10 of 11 PageID #:101




        68.     As a result of Defendant’s knowing and willful violations of the TCPA, Plaintiff

and the members of the Putative Class are entitled to receive up to $1,500.00 in treble damages for

each such violation.

        WHEREFORE, Plaintiff, on behalf of herself and the members of the Putative Class,

requests the following relief:

        A.      an order granting certification of the proposed class, including the designation of

                Plaintiff as the named representative, and the appointment of the undersigned as

                Class Counsel;

        B.      an order finding that Defendant violated the TCPA;

        C.      an order enjoining Defendant from placing or causing to place further violating

                calls to consumers;

        D.      an award of $500.00 in damages to Plaintiff and the members of the Putative Class

                for each such violation;

        E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

                Putative Class for each such violation; and

        F.      an award of any further relief this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.




                                                 10
   Case: 1:19-cv-06449 Document #: 25 Filed: 01/02/20 Page 11 of 11 PageID #:102




Dated: January 2, 2020                             Respectfully submitted,

                                                   MICHELLE LECHUGA

                                                   By: /s/ Mohammed O. Badwan
                                                      /s/ Joseph S. Davidson

                                                   Mohammed O. Badwan, Esq.
                                                   Joseph S. Davidson, Esq.
                                                   Sulaiman Law Group, Ltd.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   (630) 575-8180
                                                   mbadwan@sulaimanlaw.com
                                                   jdavidson@sulaimanlaw.com




                                        11
